—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered June 19, 1995, convicting him of criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Most of the defendant’s claims of prosecutorial misconduct are unpreserved for appellate review (see, People v Medina, 53 NY2d 951, 953; People v Pope, 177 AD2d 658; CPL 470.05 [2]; see also, People v Fleming, 70 NY2d 947, 948). In any event, no reversible error took place either during cross-examination of defense witnesses or upon the prosecutor’s summation. The summation did not exceed the bounds of permissible rhetorical comment (see, People v Galloway, 54 NY2d 396). O’Brien, J. P., Thompson, Joy and Goldstein, JJ., concur.